318 F.2d 727
William J. ANDERSONv.The PITTSBURGH AND LAKE ERIE RAILROAD COMPANY, a Corporation, Appellant.
No. 14199.
United States Court of Appeals Third Circuit.
Argued April 24, 1963.
Decided May 8, 1963.
Rehearing Denied June 7, 1963.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Gordon E. Neuenschwander, Pittsburgh, Pa., for appellant.
Thomas C. Jones, McKeesport, Pa., for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court denying appellant's motion for a new trial and/or judgment N.O.V. will be affirmed for the reasons so well stated by Judge Rosenberg in his Memorandum Opinion filed August 29, 1962, 217 F. Supp. 956.